Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 1 of 23



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                         BRUNSWICK DIVISION

  CENTER FOR A SUSTAINABLE COAST, and               )
  KAREN GRAINEY,                                    )
                  Plaintiffs,                       )
                                                    )
                   v.                               ) 2:19-cv-58-LGW-BWC
                                                    )
  NATIONAL PARK SERVICE, U.S. Department )
  of the Interior; and GARY INGRAM, in his official )
  capacity as Superintendent, Cumberland Island     )
  National Seashore,                                )
                                                    )
                         Defendants.                )
  __________________________________________)

               PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                  DEFENDANTS’ MOTION TO DISMISS

     I.      Introduction

          The legislation designating Cumberland Island a National Seashore,

  (the “Seashore Act”), requires the island to be “permanently preserved in

  its primitive state,” with the exception of development for certain public

  recreation activities. 16 U.S.C. § 459i-5(b). But the Superintendent of

  Cumberland Island National Seashore signed a statement notifying Georgia

  Coastal Resources Division that the National Park Service (“NPS”) does not

  object to the construction of a dock by a private property owner within the

  National Seashore. The National Park Service’s statement of no-objection for

  the construction of a private dock was final agency action in violation of the

  Seashore Act.




                                          1
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 2 of 23



     II.      Facts

           Lumar, LLC (“Lumar”), an owner of property within the boundaries of

  the Cumberland Island National Seashore (the “Seashore”), sought permission

  from the Georgia Coastal Resources Division (“GCRD”) and the U.S. Army

  Corps of Engineers (the “Corps”) to build a dock over coastal marshlands

  within the Seashore. Complaint, ¶¶ 15-16. GCRD asked Lumar’s adjacent

  property owners to state whether they concurred or objected to the dock.

  Complaint, ¶ 17.

           In response, the Seashore’s Superintendent signed a statement, in

  violation of the Seashore Act, notifying GCRD that, as an adjacent property

  owner, the National Park Service does not object to the construction of a dock

  by a private property owner within the Seashore. Complaint, ¶ 1.

           The statement of no-objection increased the likelihood that the GCRD

  and the Corps would grant Lumar authorization to construct the dock,

  Complaint, ¶ 20, and in fact, after receiving the statement of no-objection, the

  GCRD: (a) issued Lumar a Letter of Authorization to build the dock; and

  (b) provided a notice of concurrence and no objection for the Corps to issue a

  Letter of Permission to build the dock. Complaint, ¶ 21. Then, in reliance on

  the GCRD’s concurrence, the Corps issued a Letter of Permission to Lumar to

  build the dock. Complaint, ¶ 22.

           The Plaintiffs alleged in a lawsuit filed in Fulton County Superior

  Court that Lumar violated Georgia’s Coastal Marshlands Protection Act,

  O.C.G.A. § 12-5-291(a)(5) (“the “Marshlands Act”), by constructing the dock



                                           2
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 3 of 23



  without a Marshlands Act permit. The Marshlands Act states that the Georgia

  Superior Court, upon finding that any person is or has been violating any of the

  provisions of the Marshlands Act, “may order the person to restore, as nearly

  as possible, all marshland to the condition existing prior to the alteration of the

  marshland.” Complaint, ¶¶ 23-24.

            If the Plaintiffs prevail in the state-law case, Lumar will need to remove

  the dock or obtain a permit from the GCRD to maintain the dock. If the

  Plaintiffs prevail in this federal case, and this Court sets aside the statement of

  no-objection, the GCRD will be less likely to issue a permit to Lumar.

  Complaint, ¶ 25.

            The Plaintiffs have alleged that they have been and will be injured by

  the statement of no-objection, issued in violation of the Seashore Act,

  Complaint, ¶¶ 4, 7, and that the Defendants’ violation of the Seashore Act

  creates an increased risk of and actual harm to the environment which can be

  redressed by this Court. Complaint, ¶¶ 6, 7. These injuries would be redressed

  by the relief sought. Complaint, ¶¶ 6, 7.

     III.      Argument

            A. Standard of Review

            Congress waived the United States’ sovereign immunity concerning

  claims that fall within the scope of the Administrative Procedure Act, 5 U.S.C.

  §§ 551–706. See 5 U.S.C. § 702. “The Administrative Procedure Act provides

  specifically not only for review of ‘(a)gency action made reviewable by

  statute’ but also for review of ‘final agency action for which there is no other



                                            3
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 4 of 23



  adequate remedy in a court.’” Abbott Labs. v. Gardner, 387 U.S. 136, 140

  (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99

  (1977) citing 5 U.S.C. § 704. The legislative material explaining the APA

  “manifests a congressional intention that it cover a broad spectrum of

  administrative actions.” Abbott Labs, 387 U.S. at 140. “As a general rule,

  actions taken by federal administrative agencies are subject to judicial review.”

  Nat'l Parks Conservation Ass'n v. Norton, 324 F.3d 1229, 1236 (11th Cir.

  2003) citing 5 U.S.C. § 706.

         On a motion to dismiss, a “complaint should be liberally construed

  in favor of the plaintiff.” Bracewell v. Nicholson Air Servs., Inc., 680 F.2d 103,

  104 (11th Cir. 1982). The allegations in a complaint “are taken as true” for the

  purposes of a facial attack under FED.R.CIV.P. 12(b)(1). Lawrence v. Dunbar,

  919 F.2d 1525, 1529 (11th Cir. 1990)


         B. The Court Has Subject Matter Jurisdiction Under the APA
            Because the Defendants’ Statement of No-Objection Was Final
            Agency Action

         The Defendants argued in Section I.b. of their Motion that the APA

  does not provide subject matter jurisdiction because the statement of no-

  objection is not final agency action. “As a general matter, two conditions must

  be satisfied for agency action to be ‘final’: First, the action must mark the

  ‘consummation’ of the agency’s decisionmaking process,—it must not be of a

  merely tentative or interlocutory nature. And second, the action must be one by

  which ‘rights or obligations have been determined,’ or from which ‘legal

  consequences will flow.’” Nat’l Parks Conservation Ass’n v. Norton, 324 F.3d

                                           4
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 5 of 23



  1229, 1236 (11th Cir. 2003), quoting Bennett v. Spear, 520 U.S. 154, 177-178

  (1997) (further citations omitted).

            But “[a]s the Supreme Court has instructed, we are to apply the finality

  requirement in a ‘flexible’ and ‘pragmatic’ way.” Ciba-Geigy Corp. v. United

  States Environmental Protection Agency, 801 F.2d 430, 435 (D.C. Cir. 1986),

  quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149-150 (1967), abrogated on

  other grounds by Califano v. Sanders, 430 U.S. 99 (1977). And in reviewing

  the Plaintiffs’ Complaint and applying the law in a flexible and pragmatic way,

  the Court should find that the NPS’ statement of no-objection was final agency

  action.

            Defendants contend the statement of no-objection “was at most a non-

  final part in the permitting process.” (Def. Motion at 8). Defendants cite

  Andrews v. United States Health and Human Serv., 2005 U.S. Dist. LEXIS

  5710, at *10 (D.D.C. Mar. 31, 2005) to support their contention that the

  National Park Service’s statement of no-objection was not final agency action.

  (Def. Motion at 7). In Andrews, the plaintiffs alleged that they could save

  money if they could buy prescription drugs from Canada. The Food, Drug &

  Cosmetic Act provided that the Secretary of the U.S. Department of Health and

  Human Services “may waive the prohibition on reimportation of drugs from

  Canada for certain groups and individuals,” but the waiver “does not become

  law until the Secretary certifies that its implementation would ‘pose no

  additional risk to the public's health and safety’ and ‘result in a significant




                                            5
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 6 of 23



  reduction in the cost of covered products to the American consumer.’” 2005

  U.S. Dist. LEXIS 5710, at *9.

          The Secretary made no such certification. The Secretary had not

  refused to issue a waiver certification in response to a citizen petition, an

  adjudicatory decision, or as part of a rulemaking.” Id. at * 10. Instead, the

  Secretary had only stated in response to a letter signed by U.S. Senators “that

  he was ‘unable to make the determinations’ Congress required” to trigger the

  Act’s waiver provisions. Id. The “fact that the Secretary has not made these

  certifications,” Id. at * 9, is not comparable to the National Park Service’s

  statement expressly declaring that the agency had no objection to construction

  of a private dock within the Cumberland Island National Seashore.

          Defendants’ reliance on Fund for Animals, Inc. v. U.S. Bureau of Land

  Mgmt., 460 F.3d 13 (D.C. Cir. 2006) is similarly misplaced. (Def. Motion at 7-

  8). The Wild Free–Roaming Horses and Burros Act granted the Secretary of

  the Interior jurisdiction over all wild free-roaming horses on federal lands. 460

  F.3d at 15. When the BLM determines that an area of public lands is

  overpopulated, the agency is required to remove excess animals from the

  range. Id. at 16.

          Before taking such action, the BLM prepares a detailed “gather plan.”

  Id. at 16. In response to a population explosion, BLM prepared a plan that

  would, if implemented, achieve nationwide an appropriate population level of

  wild horses. Id. Congress approved funding for the program and field offices

  began implementing individual gathers on a herd-by-herd basis. Id. at 17.



                                           6
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 7 of 23



         Plaintiffs filed suit to enjoin the BLM from continuing to implement

  the strategy. Plaintiffs’ challenge to specific removal actions became moot. Id.

  at 18. Plaintiffs also alleged that the agency violated the Wild Horses and

  Burros Act by adopting a strategy that would reduce herd populations

  to below their appropriate management levels. Id. at Id.

         The plaintiffs cited two documents claimed to be final agency action.

  Id. at 18. One of those documents was an “Instruction Memorandum” that had

  expired, so the court found that claim moot. Id. at 18-19.

         The other document claimed to be final agency action was a budget

  request to Congress. Id. at 19. The budget request explained why the existing

  funding amount was insufficient for the agency to achieve appropriate

  management levels of wild horses. Id. As noted by the court, “[b]udget

  requests seek funding for an agency to exercise its power.” Id. Once Congress

  appropriates the funds, the agency must determine how to use the money

  consistent with the appropriation. Id. at 20. “The agency’s proposal to

  Congress, developed to secure the funds, may serve as a useful planning

  document,” but it was not final agency action with any “actual or immediately

  threatened effect.” Id. at 20. citing Lujan v. National Wildlife Federation, 497

  U.S. 871, 894 (1990). Unlike the BLM’s budget request, the NPS’s statement

  of no-objection had an immediately threatened effect.

         Defendants rely on St. Andrews Park, Inc. v. United States Department

  of the Army Corp of Engineers to contend that the “Sustainable Coast’s rights

  and obligations were the same the day after NPS sent the Letter as they were



                                          7
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 8 of 23



  the day prior.” (Def. Motion at 7, citing St. Andrews Park, Inc., 314 F.Supp.2d

  1238, 1245 (S.D. Fla. 2004)). The phrase “rights and obligations” is from the

  second condition set forth in Bennett v. Spear: “the action must be one by

  which ‘rights or obligations have been determined,’ or from which ‘legal

  consequences will flow.’” 520 U.S. at 178.

         This condition does not specifically refer to rights or obligations of a

  Plaintiff, although it can be that. Here, Lumar obtained rights from the

  National Park Service’s statement of no-objection, and legal consequences

  flowed from the statement. Because the statement harmed and/or increased the

  risk of harm to Plaintiffs, and because the statement marked “the

  ‘consummation’ of the agency’s decisionmaking process,” Plaintiffs have a

  right to challenge the agency’s decision to issue the statement.

         In St. Andrews Park, Inc., the Corps issued a “preliminary jurisdictional

  determination” to identify waters of the U.S. subject to regulation under the

  Clean Water Act. 314 F. Supp. 2d at 1240-41. The Corps advised the property

  owners that a field visit would be necessary to verify the upland/wetland

  boundary for purposes of determining the jurisdictional line and issuing a final

  jurisdictional determination. Id. at 1241. Instead of allowing the Corps onto the

  property for verification of the upland/wetland boundary, the landowners

  sought a declaratory judgment that the wetlands on their property were not

  subject to Clean Water Act jurisdiction.




                                          8
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 9 of 23



         The Corps’ preliminary determination in St. Andrews Park is not

  comparable to the National Park Service’s statement of no-objection, which

  marked the consummation of the agency’s decision-making process.

         The NPS’ statement of no-objection significantly increased the

  likelihood that GCRD and the Corps would allow Lumar to build a dock

  within the Cumberland Island National Seashore. After GCRD received the

  statement of no-objection, it: (a) issued Lumar a Letter of Authorization to

  build the dock; and (b) sent a notice of concurrence and no objection for the

  Corps to issue a Letter of Permission to build the dock. And in reliance on

  GCRD’s concurrence, the Corps issued Lumar a Letter of Permission to build

  the dock. Complaint, ¶¶ 21-22.

         Contrary to the Defendants’ argument as to the second Bennett

  condition, the statement of no-objection was indeed an action by which rights

  or obligations have been determined, or from which legal consequences will

  flow. The statement set forth the agency’s position as to whether it objected to

  Lumar’s proposed dock. That statement conveyed certain rights to Lumar,

  namely, the right to proceed with its application without objection from the

  National Park Service.

         See also, 5 U.S.C. § 551(13) (“‘agency action’ includes the whole or a

  part of an agency rule, order, license, sanction, relief, or the equivalent or

  denial thereof, or failure to act”); and 5 U.S.C. § 551(11):

         “‘relief’ includes the whole or a part of an agency--

         (A) grant of money, assistance, license, authority, exemption,
             exception, privilege, or remedy;

                                           9
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 10 of 23




          (B) recognition of a claim, right, immunity, privilege, exemption, or
              exception; or

          (C) taking of other action on the application or petition of, and
              beneficial to, a person.”

          “Because the definition of action under the APA is so broad, the critical

   inquiry is whether the action is final.” In re MDL-1824 Tri-State Water Rights

   Litig., 644 F.3d 1160, 1181 (11th Cir. 2011). “The bite in the phrase ‘final

   action’ ... is not in the word ‘action,’ which is meant to cover comprehensively

   every manner in which an agency may exercise its power.... It is rather in the

   word ‘final,’ which requires that the action under review ‘mark the

   consummation of the agency's decisionmaking process.’” Whitman v. Am.

   Trucking Ass'ns, 531 U.S. 457, 478 (2001).

          The right to proceed without objection from the NPS was especially

   critical given that: (1) the NPS carries the mandate to “permanently preserve”

   the Seashore “in its primitive state,” 16 U.S.C. §459i-5(b), and (2) the NPS is a

   recognized authority in environmental matters. E.g., Coalition for Canyon

   Preservation, Inc. v. Hazen, 788 F.Supp. 1522, 1529 (D. Mont. 1990) (it was

   “not unreasonable that the Corps of Engineers would rely upon the expertise of

   the National Park Service to ensure that the proposed project was compatible”

   with natural resource values”). See also, High Point, LLLP v. Nat'l Park Serv.,

   850 F.3d 1185, 1200 (11th Cir. 2017) citing 36 C.F.R. § 5.7 (“the Park Service

   regulations prohibit private parties from “[c]onstructing or attempting to

   construct a ... boat dock ... upon[,] across, over, through, or under any park

   without permission”). Given the National Park Service’s mandate to preserve

                                           10
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 11 of 23



   the Seashore and its recognized expertise, its decision to issue the statement of

   no-objection carried great weight with each agency.

          Defendants argue that “[a]n action that does not itself adversely affect a

   plaintiff, but only adversely affects his rights on the contingency of future

   administrative action, is not a final agency action.” (Def. Motion at 8,

   citing Alabama v. U.S. Army Corps of Engineers, 382 F. Supp. 2d 1301, 1323

   (N.D. Ala. 2005)). In Alabama v. U.S. Army Corps of Engineers, the State of

   Alabama sued the Corps for entering into water withdrawal contracts with

   local governments in Georgia and for entering into contracts for water supply

   storage at Lake Allatoona. 382 F. Supp. 2d at 1318. The court held that the

   Corps’ entry into those contracts constituted final agency action because it was

   “a discrete action that marked the consummation of the agency’s decision-

   making process, and because the water supply and water withdrawal contracts

   determined rights and obligations and had legal consequences.” 382 F. Supp.

   2d at 1324.

          The government official who signed the statement of no-objection,

   Defendant Gary Ingram, was National Park Service Superintendent of the

   Seashore. Complaint, ¶¶ 8, 9, 19. See, 36 C.F.R. §1.4 (“Superintendent means

   the official in charge of a park area or an authorized representative thereof.”).

   Mr. Ingram’s statement of no-objection was a final statement of the agency’s

   position, Alabama, at 1323-24 (“Entering into the contracts was … a definitive

   statement of the Corps’ position permitting water withdrawal and water storage




                                           11
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 12 of 23



   without the need for further agency review.”), 1 from the Seashore’s highest

   official. Cf. Franklin v. Massachusetts, 505 U.S. 788, 797 (1992) (“An agency

   action is not final if it is only ‘the ruling of a subordinate official.’”).

           See also, Darby v. Cisneros, 509 U.S. 137, 144 (1993) (“‘[T]he finality

   requirement is concerned with whether the initial decisionmaker has arrived at

   a definitive position on the issue that inflicts an actual, concrete injury ....’”)

   (citation omitted); and Whitman v. Am. Trucking Ass'ns, 531 U.S. 457, 478–79

   (2001) (“Only if the ‘EPA has rendered its last word on the matter’ in question,

   is its action ‘final’ and thus reviewable.”) (citation omitted).

           Because the statement of no-objection was NPS’s final statement on the

   issue, because it was from the Seashore’s highest official, because it carried

   great weight with the Corps and GCRD due to NPS’s recognized expertise in

   the field, because it determined rights with respect to the dock, and because it

   was an action from which legal consequences flowed, the statement was final

   agency action.

           C. The Plaintiffs Have Standing

           The Defendants argued in Section II of their Motion that, even if the

   statement of no-objection was final agency action, the Plaintiffs lack standing.

           “In order to establish standing, a plaintiff must allege (and eventually

   prove): (1) an injury in fact, which means harm to the plaintiff that is concrete



   1 See also Sierra Club v. United States Army Corps of Engineers, 446 F.3d
   808, 813 (8th Cir. 2006) (holding that a “definitive statement” of the agency’s
   position “is final for purposes of judicial review despite the ‘possibility of
   further proceedings in the agency’ to resolve subsidiary issues.”), quoting Bell
   v. New Jersey, 461 U.S. 773, 779-780 (1983).
                                             12
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 13 of 23



   and actual or imminent; (2) causation; and (3) redressability, which means a

   likelihood that the requested relief will redress the injury.” Miccosukee Tribe

   of Indians v. Southern Everglades Restoration Alliance, 304 F.3d 1076, 1080

   (11th Cir. 2002), citing Steel Co. v. Citizens for a Better Environment, 523 U.S.

   83, 103 (1998). A plaintiff’s burden of proving these elements “is relatively

   modest at [the motion to dismiss] stage of the litigation.” Bennett, 520 U.S. at

   170-171; see also Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc.,

   484 U.S. 49, 65 (1987) (“[O]ur standing cases uniformly recognize that

   allegations of injury are sufficient to invoke the jurisdiction of a court. In

   Warth v. Seldin, 422 U.S. 490, 501 (1975), for example, we made clear that a

   suit will not be dismissed for lack of standing if there are sufficient ‘allegations

   of fact’—not proof—in the complaint or supporting affidavits.”).

           "[E]nvironmental plaintiffs adequately allege injury in fact when they

   aver that they use the affected area and are persons for whom the aesthetic and

   recreational values of the area will be lessened by the challenged activity."

   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 183

   (2000); Complaint ¶¶ 5-7.

           Defendants do not dispute that Plaintiffs have been injured. The

   Defendants contest only the second and third factors, which “typically ‘overlap

   as two sides of a causation coin.’” Carpenters Indus. Council v. Zinke, 854

   F.3d 1, 6 n. 1 (D.C. Cir. 2017) (citation omitted) (“After all, if a government

   action causes an injury, enjoining the action usually will redress that injury.”).




                                            13
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 14 of 23



          With respect to the second factor, causation, as the Defendants pointed

   out, “requires ‘a causal connection between the injury and the conduct

   complained of – the injury has to be fairly traceable to the challenged action of

   the defendant, and not the result of the independent action of some third party

   not before the court.” Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla.,

   641 F.3d 1259, 1265 (11th Cir. 2011), quoting Lujan, 504 U.S. at 560.

   However, a “showing that an injury is ‘fairly traceable’ requires less than a

   showing of ‘proximate cause.’ Even a showing that a plaintiff’s injury is

   indirectly caused by a defendant’s actions satisfies the fairly traceable

   requirement.” Resnick v. Avmed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012)

   (citation omitted). See also Scenic America, Inc. v. United States Department

   of Transportation, 983 F.Supp.2d 170, 180 (D.D.C. 2013) (the “challenged

   government policy [need not] compel a third party to act in order to establish a

   causal relationship”)

          In this regard, Defendants argued, “NPS neither built a dock at

   Cumberland nor authorized the same. Third parties not before this Court, not

   NPS, thus caused the Sustainable Coast’s alleged injury.” (Def. Motion at 9).

   In support of this argument, Defendants cite Simon v. E. Kentucky Welfare

   Rights Org., 426 U.S. 26, 41 (1976), which states that Article III “requires that

   a federal court act only to redress injury that fairly can be traced to the

   challenged action of the defendant, and not injury that results from the

   independent action of some third party not before the court.” (Def. Motion at

   9). In Simon, plaintiffs challenged a Revenue Ruling that allegedly



                                            14
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 15 of 23



   “encouraged” hospitals to deny services to indigents by extending tax benefits

   to such hospitals despite their refusals to fully serve indigent patients. But the

   Court held it was “purely speculative whether the denials of service specified

   in the complaint fairly can be traced to petitioners’ ‘encouragement’ or instead

   result from decisions made by the hospitals without regard to the tax

   implications.” 426 U.S. at 42-43.

          In the present case, GCRD requires the applicant to provide a form to

   adjacent property owners so that such owners can inform GCRD whether they

   object or concur with the request to construct a dock. (Complaint, ¶ 17). It

   logically follows that GCRD’s reliance on an adjacent owner’s concurrence or

   objection is more than “purely speculative.” Simon, 426 U.S. at 42-43.

          Plaintiffs aver that NPS’s actions led to (caused) Lumar to receive

   authorization to construct the dock. Complaint, ¶¶ 17-22. That is sufficient

   under the Plaintiffs’ “relatively modest” burden of proof at this stage. Bennett,

   520 U.S. at 170-171.

          The Eleventh Circuit has applied this holding to the type of argument

   raised by the Defendants: “However, the Supreme Court rejected a similar

   argument in Bennett v. Spear, stating: ‘This wrongly equates injury fairly

   traceable to the defendant with injury as to which the defendant’s actions are

   the very last step in the chain of causation.’” Tenn. Valley Auth. v. U.S.E.P.A.,

   278 F.3d 1184, 1207 (11th Cir. 2002), opinion withdrawn in part on other

   grounds sub nom. Tennessee Valley Auth. v. Whitman, 336 F.3d 1236 (11th

   Cir. 2003), quoting Bennett, 520 U.S. 154, 168-69 (holding that the TVA, as



                                           15
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 16 of 23



   well as private utilities and industry associations, had standing to seek to set

   aside orders issued to it by the EPA).

           In the TVA case, EPA argued that the utilities did not have standing to

   sue over EPA’s order. It claimed that “the injuries alleged by the private

   petitioners are highly speculative — resulting, if at all, from decisions made by

   TVA in order to comply with EPA’s orders.” The Eleventh Circuit rejected

   that argument even though EPA’s orders did not apply to any of the utilities.

   TVA, 278 F.3d at 1205. The Court found standing due to the

   “interconnectedness” of the utilities’ electric transmission networks with

   TVA’s networks. Id. at 1206-07.

           That is fundamentally what the Plaintiffs have alleged in their

   Complaint; NPS’s actions are “interconnected” or “interrelated” to GCRD’s

   actions and the Corps’ actions. The Plaintiffs did not claim that the

   Defendants’ action was “the very last step in the chain of causation.” But it

   was a fairly traceable step. The Plaintiffs laid that out clearly in their

   Complaint: (1) Lumar sought permission to build a dock (¶ 16); (2) GCRD

   asked the adjacent property owners (including NPS) if they concurred or

   objected (¶ 17); (3) NPS stated that it had no objections (¶ 19); (4) GCRD

   authorized the dock (¶ 21); and (5) the Corps authorized the dock (¶ 22). Each

   succeeding step depended and was based on the prior step, and that is why the

   Plaintiffs have standing – all of the relevant entities’ actions are related. E.g.,

   TVA, supra. The Plaintiffs further alleged that the statement of no-objection




                                            16
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 17 of 23



   increased the likelihood that the GCRD and the Corps would grant Lumar

   authorization to construct the dock. Complaint, ¶ 20.

          In another Supreme Court case, Metropolitan Washington Airports

   Authority v. Citizens for Abatement of Aircraft Noise, Inc., 501 U.S. 252

   (1991), an interest group sought a declaration that an Act of Congress was

   unconstitutional. The Act authorized the transfer of operating control of two

   airports from the Federal Government to the Metropolitan Washington

   Airports Authority (MWAA). The Act conditioned the transfer on MWAA’s

   creation of a “Board of Review” composed of Members of Congress and

   vested with veto power over decisions made by MWAA’s Board of Directors.

   Id. at 255, 262.

          The Supreme Court summarily rejected the MWAA’s and the Board of

   Review’s claim that the interest group did not have standing. The Court held,

   “If we accept that the master plan’s provisions will result in increased noise,

   pollution, and danger of accidents, this ‘personal injury’ to respondents is

   ‘fairly traceable’ to the Board of Review’s veto power because knowledge that

   the master plan was subject to the veto power undoubtedly influenced

   MWAA’s Board of Directors when it drew up the plan.” Id. at 264-265

   (emphasis added).

          The Court thus held that the fact that one governmental entity’s actions

   influenced another governmental entity’s actions was sufficient to establish

   standing. And that is precisely what the Plaintiffs are arguing here. NPS’s

   decision (the statement of no-objection) undoubtedly influenced GCRD’s and



                                           17
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 18 of 23



   the Corps’ decision. In other words, the Plaintiffs’ injury is fairly traceable to

   NPS’s statement of no-objection.

           For these reasons, the Plaintiffs have properly alleged causation, and

   the Defendants’ argument as to causation should be rejected. Florida Public

   Interest Research Group Citizen Lobby, Inc. v. Environmental Protection

   Agency, 386 F.3d 1070, 1085 (11th Cir. 2004) (“Moreover, there seems to be

   little dispute that the plaintiffs have satisfied the other prongs of the standing

   inquiry. The purported injury – caused by the continued pollution of the state’s

   waterbodies – is fairly traceable to the EPA’s failure to review the Impaired

   Waters Rule, since use of the Rule could result in polluted waterbodies being

   left off the Impaired Waters List and not being cleaned.”) (emphasis added).

           With respect to the third factor, redressability, the Defendants claimed

   that the Plaintiffs have not met this factor because their injury is not

   redressable by an order from this Court. They argued that, even if the Court

   sets aside the statement of no-objection, that will not lead to the dock’s

   temporary or permanent removal. (Def. Motion at 10).

           “Redressability is established when a favorable decision would amount

   to a significant increase in the likelihood that the plaintiff would obtain relief

   that directly redresses the injury suffered.” Fla. Wildlife Federation, Inc. v.

   South Fla. Water Mgmt. Dist., 647 F.3d 1296, 1303-04 (11th Cir. 2011)

   (citation omitted).

           See also, Utah v. Evans, 536 U.S. 452, 464 (2002): “in terms of our

   ‘standing’ precedent, the courts would have ordered a change in a legal status



                                            18
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 19 of 23



   (that of the ‘report’), and the practical consequence of that change would

   amount to a significant increase in the likelihood that the plaintiff would obtain

   relief that directly redresses the injury suffered. We have found standing in

   similar circumstances. See, e.g., Federal Election Comm'n v. Akins, 524 U.S.

   11, 25 (1998) (standing to obtain court determination that the organization was

   a ‘political committee’ where that determination would make agency more

   likely to require reporting, despite agency's power not to order reporting

   regardless).”

          Plaintiffs’ Complaint seeks to set aside the statement of no-objection,

   which will, if Plaintiffs prevail in their state-law case, begin the process of

   reversing the actions described in ¶¶ 21-22 of the Complaint: GCRD’s and the

   Corps’ authorization of the dock. This redress is not “purely speculative.”

          Plaintiffs alleged, in Fulton County Superior Court, that Lumar violated

   Georgia’s Coastal Marshlands Protection Act by constructing the dock without

   a Coastal Marshlands Protection Act permit. Case No. 2019-CV-317139.

   (Complaint, ¶ 23). The Coastal Marshlands Protection Act states that the

   Superior Court, upon finding that any person is or has been violating any of the

   provisions of the Coastal Marshlands Protection Act, “may order the person to

   restore, as nearly as possible, all marshland to the condition existing prior to

   the alteration of the marshland.” O.C.G.A. § 12-5-291(a)(5) (Complaint, ¶ 24).

          If Plaintiffs prevail in the Fulton County case, Lumar will need to

   remove the dock or seek a permit from Georgia Coastal Resources Division to




                                            19
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 20 of 23



   construct or maintain the dock on Cumberland Island. (Complaint, ¶ 25).2 If

   Plaintiffs also prevail in the above-styled case and this Court sets aside NPS’

   statement of no-objection to the dock, Georgia Coastal Resources Division will

   be less likely to issue a permit to Lumar. (Complaint, ¶ 25).

          Simply because other federal and state agencies will be involved in this

   process does not mean that redressability vanishes. Terrebonne Parish Branch

   NAACP v. Jindal, 274 F.Supp.3d 395, 408 (M.D. La. 2017) (“[T]he fact that

   the Secretary of State plays a role in maintaining and overseeing the electoral

   method of the 32nd JDC does not mean that causation and redressability are

   absent with respect to Defendants [the Governor and the Attorney General].”),

   citing K.P. v. LeBlanc, 627 F.3d 115, 123 (5th Cir. 2010) (plaintiff had standing

   to sue a board even though board was far “from sole participant in the

   application of the challenged statute”).

          Further, “redressability does not require complete victory or full relief.”

   National Parks Conservation Association v. United States Department of

   Interior, 46 F.Supp.3d 1254 (M.D. Fla. 2014) aff’d, 835 F.3d 1377 (11th Cir.

   2016) (finding standing) (citing Massachusetts v. EPA, 549 U.S. 497, 525-26

   (2007) (“While it may be true that regulating motor-vehicle emissions will not

   by itself reverse global warming, it by no means follows that we lack

   jurisdiction to decide whether EPA has a duty to take steps to slow or reduce it.



   2The Superior Court dismissed Plaintiffs’ case, but Plaintiffs will file a Notice
   of Appeal. Cf. Ark Initiative v. Tidwell, 749 F.3d 1071, 1076 (D.C. Cir. 2014)
   (where standing turns on an interpretation of law, a plaintiff “need not
   convince the court that its interpretation is correct.”

                                              20
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 21 of 23



   … That risk [of global warming] would be reduced to some extent if

   petitioners received the relief they seek.”) (finding standing)); see also

   Consumer Data Indus. Ass’n v. King, 678 F.3d 898, 903 (10th Cir. 2012)

   (“[E]ven if [plaintiff] would not be out of the woods, a favorable decision

   would relieve their problem ‘to some extent,’ which is all the law requires.”).

           And that is the redress that the Plaintiffs are seeking in this Court. They

   are seeking a start to the process of prohibiting the private dock within the

   Cumberland Island National Seashore. This Court cannot “by itself reverse” all

   of the decisions that led up to the dock being authorized, Massachusetts v.

   EPA, supra, but “a favorable decision would relieve their problem ‘to some

   extent.’” Consumer Data, supra. A favorable decision will relieve the

   Plaintiffs’ problem to some extent because it will create a situation where “an

   order directed to a party before the court will significantly increase the chances

   of favorable action by a non-party.” Klamath Water Users Ass’n v. F.E.R.C.,

   534 F.3d 735, 740 (D.C. Cir. 2008), citing National Parks Conservation

   Association v. Manson, 414 F.3d 1, 6-7 (D.C. Cir. 2005) (“there was evidence

   that a ‘district court order setting aside Interior’s letter... would significantly

   affect [Montana’s] ongoing proceedings,” which was “enough to satisfy

   redressability”).

           And in Metropolitan Washington Airports Authority, the Court held,

   “Because invalidation of the veto power will prevent the enactment of the

   master plan, the relief respondents have requested is likely to redress their

   alleged injury.” Metropolitan Washington Airports Authority, supra at 265



                                             21
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 22 of 23



   (emphasis added). Once again, that is what the Plaintiffs are alleging. Setting

   aside NPS’s statement of no-objection is likely to redress the Plaintiffs’ injury.

           In this case, the Plaintiffs have alleged the relationship between NPS’s

   statement of no-objection and the GCRD and Corps and have shown how a

   favorable decision in this Court would amount to a significant increase in the

   likelihood that Plaintiffs would obtain relief that directly redresses their injury.

   For these reasons, the Court should reject the Defendants’ Motion with respect

   to the standing issue.

           For the reasons set forth above, the Plaintiffs request that this Court

   deny Defendants’ Motion to Dismiss.



   Respectfully submitted August 26, 2019.

   /s/ Jon L. Schwartz

   Jon L. Schwartz
   Ga. Bar. No. 631038
   Attorney for Plaintiffs

   Jon L. Schwartz, Attorney at Law, P.C.
   1170 Peachtree St., N.E., Suite 1200
   Atlanta, GA 30309
   404-667-3047 – phone
   404-529-4587 - fax
   jon@jonschwartz.net




                                            22
Case 2:19-cv-00058-LGW-BWC Document 15 Filed 08/26/19 Page 23 of 23



                             CERTIFICATE OF SERVICE

           I certify that I have this August 26, 2019, served the foregoing

   Response Memorandum upon all counsel of record by way of the Court’s

   electronic case filing (ECF) system.


   /s/ Jon L. Schwartz

   Jon L. Schwartz
   Ga. Bar. No. 631038
   Attorney for Plaintiffs




                                          23
